Affirmed and Memorandum Opinion filed May 24, 2012.




                                             In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00435-CR
                                  NO. 14-11-00436-CR
                                    ____________

                            JAMES WILLIAMS, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 338th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1192161 & 1192162


                            MEMORANDUM OPINION

       Appellant entered a plea of guilty to the offenses of aggravated robbery with a
deadly weapon and aggravated sexual assault, without an agreed recommendation on
sentencing. On May 13, 2011, the trial court sentenced appellant in each case to
confinement for twenty-five (25) years in the Institutional Division of the Texas
Department of Criminal Justice.       The sentences were ordered to run concurrently.
Appellant filed a timely notice of appeal.
       Appellant's appointed counsel filed a brief in which counsel concludes the appeal in
each case is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel's brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record in each case and file a pro se response. See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se
response has been filed in either case.

       We have carefully reviewed the record in each case and counsel's brief and agree the
appeals are wholly frivolous and without merit. Further, in both cases we find no reversible
error in the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for review.
See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, in each case the judgment of the trial court is affirmed.



                                           PER CURIAM


Panel consists of Justices Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2